Citation Nr: 1325897	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-28 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disability, to include schizophrenia and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and PTSD.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.   

The issue on appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric disability was originally denied in a February 1987 rating decision.  Reopening of that claim was denied by the Board in September 1994, and denied by the RO in rating decisions dated in April 2002, October 2002, and October 2005.

2.  None of those decisions were appealed.

3.  Entitlement to service connection for a psychiatric disability, to include schizophrenia and PTSD, was most recently denied by a rating decision in July 2008.  That decision was not appealed, nor was any new and material evidence submitted within the appeal period.

4.  Evidence received since the July 2008 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disability, to include schizophrenia and PTSD.





CONCLUSIONS OF LAW

1.  The July 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  Evidence submitted since July 2008 to reopen the claim of entitlement to service connection for a psychiatric disability, to include schizophrenia and PTSD, is new and material; and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102 , 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156, 3.159, 3.326 (2012). 

In this case the Board is granting the Veteran's request to reopen the previously denied claim for service connection for a psychiatric disability, to include schizophrenia and PTSD.  Given the favorable disposition of this issue, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


Analysis of the Claim

The Veteran seeks to reopen a claim of service connection for a psychiatric disability, to include schizophrenia and PTSD, which he contends he incurred as a result of military service.  
In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a psychiatric disability due to service.  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The issue of service connection for a psychiatric disability was originally denied by an unappealed rating decision in February 1987 because there was no evidence of service incurrence of a psychiatric disability.  In September 1994, the Board denied reopening of a claim for entitlement to service connection for a psychiatric disability, to include PTSD, because no new and material evidence had been submitted.  Reopening of the claim was subsequently denied by unappealed rating decisions in April 2002, October 2002, October 2005, and July 2008.  The Board has not found any new and material evidence submitted within a year of the February 1987, October 2002, or October 2005 rating decisions, but even if new and material evidence had been submitted, a later adjudication of the claim meets VA's obligations under 38 C.F.R. § 3.156(b).  See also Bond v. Shinseki, 659 F.3d. 1362 (Fed. Cir. 2011).

The July 2008 rating decision was not appealed, and no new and material evidence was submitted within the appeal period, so it is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

The evidence on file at the time of the July 2008 RO decision consisted of the Veteran's service treatment records, private treatment records dated from May 1983 to August 2001, and VA treatment and evaluation reports dated from August 1988 to August 2000.  

The Veteran's service treatment records do not reveal any complaints or clinical findings of a psychiatric disability.  Private treatment records diagnose schizophrenia beginning in May 1983.  An August 1988 VA psychiatric evaluation diagnosed chronic paranoid schizophrenia; the examiner noted that a diagnosis of PTSD was not warranted because not all of the criteria were fulfilled.  A provisional diagnosis of PTSD was noted in September 1991.  The assessments in April 2004 treatment records for Park City Primary Care include PTSD.  

Evidence received since July 2008 consists of a February 2010 private medical report, a July 2010 VA evaluation report, VA treatment reports dated through June 2012, and written statements by and on behalf of the Veteran.  

According to the February 2010 statement from H. Smith, P.A., the Veteran had a diagnosis of PTSD and was taking medication.  The Board has reviewed the evidence received into the record since the July 2008 RO denial and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a psychiatric disability, to include schizophrenia and PTSD.  

The February 2010 statement is new because it has not previously been received by VA, and it is material because it relates to the issue of whether the Veteran has a current diagnosis of PTSD and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability, to include PTSD, as it bears upon one element of a claim for service connection.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a psychiatric disability, to include schizophrenia and PTSD is reopened, and to that extent only, the appeal is granted.


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a psychiatric disability, to include schizophrenia and PTSD.  The Board finds that remand is required to develop the claim further.  A VA treatment noted dated in June 2012 references a referral to the mental health unit, but no such records are in the file.  VA has constructive possession of VA medical records, and these records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran may have received other psychiatric care, and he should be provided an opportunity to provide those records.

Lastly, a VA examination should be provided to determine the nature and etiology of any acquired psychiatric disability to include schizophrenia and PTSD.  An examination is necessary where there is evidence of a current disability, an event in service, and some indication of a link between the two.  It is a low threshold and the Board finds that it is met in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (2012).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any treatment for a psychiatric disability that he has received.  Attempt to obtain all records identified.  All attempts to obtain records must be documented in the claims file and all responses noted.

2.  Regardless of the response to the above question, obtain VA mental health treatment records from the Connecticut VA healthcare system dated from June 2012 to the present.

3.  Schedule the Veteran for an examination to determine the nature and etiology of any psychiatric disability present.  A copy of the claims file must be provided to the examiner in conjunction with the examination.  All necessary tests should be completed.  For each psychiatric disability that is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder was caused by service or is otherwise related to service.  The examiner is requested to specifically address whether the Veteran has PTSD or not.  If PTSD is diagnosed, the examiner should indicate what stressors caused the Veteran's PTSD.

A complete rationale must be provided for any opinion offered.

3.  Then, readjudicate the Veteran's claim for service connection for a psychiatric disability, to include schizophrenia and PTSD, on a de novo basis.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


